               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 PO-19-05091-GF-JTJ

             Plaintiff,                    VIOLATIONS:
                                           6563681
      vs.                                  6563682
                                           Location Code: M13
 SUPRIYA A. SHENDE,
                                           ORDER
             Defendant.


      Based upon the unopposed motion of the United States and for good cause

appearing,

      IT IS HEREBY ORDERED that the defendant shall pay a total fine amount

of $185 ($125 fine and $60 processing fees for the following violation numbers:

6563681 and 6563862). Payment(s) should be mailed to the following address:

      Central Violations Bureau
      P.O. Box 71363
      Philadelphia, PA 19176-1363

      The check(s) should be made out to the U.S. Courts - CVB. Defendant may

also pay online at www.cvb.uscourts.gov.
      IT IS ALSO ORDERED that violation 6563682 is amended to reflect the

defendant is pleading guilty to “smoking in an undesignated area” in violation of

36 C.F.R. § 2.21.

      IT IS FURTHER ORDERED that the initial appearance in the above

captioned matter, currently scheduled for October 3, 2019, is VACATED.

      DATED this 30th day of September, 2019.




                                         2
